Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman et al. (USPGPub 2015/0112247).
Regarding claim 1, Tempelman teaches several variations of an implantable device capable of supporting living cells comprising at least one cell encapsulation layer comprising a chamber that is formed from two selectively permeable [0027] membranes being closed on the edges to form the chamber (Fig. 7B, among others) and a tube that that be considered to be a “guide tube” (Fig. 7a, item 605 ) that enters the chamber though an opening or port wherein the tube is reasonably capable of guiding a catheter and wherein the tubing employed may be porous (abstract).  Further it is noted that Templeman teaches joining layers together using ultrasonic welding that would create weld lines [0150] by using multiple pieces that may be joined together, although it is not explicitly stated that the selectively permeable membrane layers are joined in this manner [0150].  However, given a need to form a chamber as shown, the description of welding the impermeable and selectively permeable membrane layers together as part of the chamber formation process and a need for the selectively  permeable membranes to be joined around the edges in order to form a chamber it is the position of the examiner that either 1) it is reasonably implied by the prior art the selectively permeable membranes are joined together by welding in Tempelman as part of the process of welding together the gas impermeable membranes as described or 2) given a need to join the selectively permeable membranes in order to form a chamber and the shown ability of the material to be ultrasonically welded, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to weld the edges of the semipermeable membrane thereby forming weld lines as an application of a known membrane joining technique to a known medical implant in the same way to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regrading claim 4, Tempelman further teaches wherein multiple cell chambers may be present (Figs. 10b and 11b) wherein the chambers are reasonably defined using welds in the same manner as a single chamber.  Further Tempelman teaches that tubing entering the chambers is further capable of being secured using ultrasonic welds [0132].
Regarding claim 5, Tempelman further teaches wherein tubing may be attached to tubing entering the interior of the chambers (Fig 8a, item 709) that may overlay and join to the guide tubes entering the implant [0141].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman et al. (USPGPub 2015/0112247) as applied to claim 1 and 4-5 above and further in view of Seifert et al. (USPGPub 2006/0247750).
Regarding claim 2, the teachings of Tempelman are as shown above. Tempelman fails to teach wherein the guide tube includes a metal  mesh.  However, Seifert teaches that it is known to braid wire around the outside of medical tubing in order to shape the curve of the tubing [0026] and wherein those of ordinary skill in the art would readily recognize that the metal would also reasonably reinforce the tubing as well.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the guide tube of Tempelman in wire forming a mesh shape as in Seifert in order to control the shaping of the tubing as is done Seifert and in order to increase the strength of the tubing.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman et al. (USPGPub 2015/0112247) in view of Seifert et al. (USPGPub 2006/0247750) as applied to claim 2 above and further in view of Austin et al. (USPGPub 2008/0015674).
Regarding claim 3, the teachings of Tempelman in view of Seifert are as shown above. Tempelman in view of Seifert fails to teach the material used to form the metal mesh.  However, Austin teaches that the specific metals used to reinforce medical tubing in a wire form may be braided stainless or nitinol [0046]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use stainless or nitinol wire as the reinforcement wire of Austin in the invention of Tempelman in view of Seifert as a use of a known medical device wire-type reinforcing material for plastic tubing for another in a similar device in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman et al. (USPGPub 2015/0112247)  and further in view of Lassota (USPGPub 2004/0067540).
Regarding claim 9, Tempelman teaches several variations of an implantable device capable of supporting living cells comprising at least one cell encapsulation layer comprising a chamber that is formed from two selectively permeable [0027] membranes being closed on the edges to form the chamber (Fig. 7B, among others) and a tube that that be considered to be a “guide tube” (Fig. 7a, item 605 ) that enters the chamber though an opening or port wherein the tube is reasonably capable of guiding a catheter and wherein the tubing employed may be porous (abstract).  Further it is noted that Templeman teaches joining layers together using ultrasonic welding that would create weld lines [0150] by using multiple pieces that may be joined together, although it is not explicitly stated that the selectively permeable membrane layers are joined in this manner [0150].  However, given a need to form a chamber as shown, the description of welding the impermeable and selectively permeable membrane layers together as part of the chamber formation process and a need for the selectively  permeable membranes to be joined around the edges in order to form a chamber it is the position of the examiner that either 1) it is reasonably implied by the prior art the selectively permeable membranes are joined together by welding in Tempelman as part of the process of welding together the gas impermeable membranes as described or 2) given a need to join the selectively permeable membranes in order to form a chamber and the shown ability of the material to be ultrasonically welded, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to weld the edges of the semipermeable membrane thereby forming weld lines as an application of a known membrane joining technique to a known medical implant in the same way to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Tempelman further teaches wherein tubing may be attached to tubing entering the interior of the chambers (Fig 8a, item 709) that may overlay and join to the guide tubes entering the implant [0141]. Tempelman fails to teach the use of an external catheter for passing into the interior of the chamber through the guide tube.  However, it is the intent of the device of Tempelman that cells be capable of being transferred into the device through a tube but it is not described how such transfer may take place.  However, Lassota shows that cells are known to be transported to medical device via the use of a needle (which broadly reads upon a catheter) inserted into the medical device [0020] wherein it is the intent of Lassota to provide cells to a medical implant.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cells of Tempelman to the interior of his device using a needle (reasonably inserted in the provided tubing) as guided by Lassota as a use of a known cell delivery technique on a known device for carrying and maintaining living cells wherein the device is ready for improvement and wherein the results of the delivery format would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 10, is noted that claim 10 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the prior art combination would reasonably be capable of the delivery as claimed based on he structures of the prior art product being the same or similar.
Allowable Subject Matter
Claims 6-8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter will be provided at a time when all pending claims in the current application are considered to be allowable.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717